Title: To Benjamin Franklin from James Cuming, 18 October 1779
From: Cuming, James
To: Franklin, Benjamin


SirL’Orient 18th. 8bre. 1779
I am honoured with your letter of the 30th. Ulto.—
It gives me particular pleasure to hear you have receiv’d several packets—making no doubt but those to my care were among them.—
Permit me to return you thanks for your desire of accomodating me.—
Sir John Lambert at Paris advises me that all the Bills I sent him on the Hble. the Commissrs: are accepted among which were those drawn in favour of Mr. Tharp— Nevertheless I take the liberty to Inclose you Mr. Tharps letter—
The purchase of the Cargo for the Sloop Pap Called me to distant parts of the Country which prevented my answering you before—
I shall deliver the letter directed to Mr Lovell to the Captn. of the Sloop Pap with particular directions to comply with your desire in distroying it in case of necessity—
I have the Honour to be Your Excellencies—Most Obt. Hble. Servt.
Jas. Cuming
 
Addressed: His Excellency / Benjamin Franklin Esqr. / at / Passy
Notation: Jas: Cuming Oct 18. 79
